Name: Commission Regulation (EC) No 1567/96 of 2 August 1996 repealing Regulation (EC) No 291/96 fixing an export tax in relation to the product falling within CN code 1003 00 90
 Type: Regulation
 Subject Matter: taxation;  plant product;  tariff policy;  trade policy
 Date Published: nan

 No L 193/26 I EN I Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1567/96 of 2 August 1996 repealing Regulation (EC) No 291/96 fixing an export tax in relation to the product falling within CN code 1003 00 90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 291 /96 (3) fixes an export tax on barley, Whereas the market conditions which led to the intro ­ duction of the export tax on barley no longer apply; whereas the tax on those products should be abolished; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 291 /96 is hereby repealed . Article 2 This Regulation shall enter into force on 3 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37. (3) OJ No L 38 , 16. 2. 1996, p. 1 .